Bardeen, J.
The motion to direct a verdict for defendant was improperly granted. The evidence shows that plaintiff’s son was a minor and had never been emancipated; that on the first Monday in November, 1898, he made a verbal contract with defendant to work for him for one year for the sum of $200, to commence on the 1st day of December following; that he worked seven months and twenty-two days, and then quit without any valid excuse; that such services were reasonably worth $10 per month for the winter months and $20 per month for the summer months; that he had been paid $57.70 by defendant during the progress of the work. The defendant insists that the plaintiff acquiesced in the contract, that the contract was entire, and that no recovery could be had without showing, full performance. This is evidently the view taken of it by the court. This assumes the contract was a valid one. Sec. 2307, Stats. 1898,. makes void every agreement that, by its terms, is not to be performed within one year from the ■making thereof, unless some note or memorandum thereof, expressing the consideration, be in writing, and subscribed by the party charged therewith. The contract in question ■did not meet any of these requirements. By its terms it was not to be performed within one year. It was void under the statute, not having been'reduced to writing. The *29parties stood in the same relation to each other as though no express contract existed between them. A part performance did not relieve the difficulty. It furnished no ground for a cause of action in favor of plaintiff, the father, and no basis for a defense in favor of defendant. “ In such case the' parties must stand as though no express contract was made, and the plaintiff may recover upon a quantum meruit for the work done upon an implied promise of the defendants-to pay what the services are reasonably worth.” Salb v. Campbell, 65 Wis. 405; Koch v. Williams, 82 Wis. 186; Cohen v. Stein, 61 Wis. 508. The amount of the recovery, in view of part payment having been made, must depend upon the circumstances developed upon another trial. Upon, that question we express no opinion.
By the Court.— The judgment is reversed, and the causé-is remanded for a new trial.